                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                         September 27, 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                         CORPUS CHRISTI DIVISION

FRED HOFFMAN III,                        §
                                         §
          Plaintiff,                     §
VS.                                      §   CIVIL NO. 2:18-CV-235
                                         §
COREY FURR, et al,                       §
                                         §
          Defendants.                    §

                                     ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 11, and Plaintiff’s Objections to the M&R, Dkt.
No. 14.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 11. Plaintiff’s complaint is therefore
DISMISSED WITH PREJUDICE.
      Final judgment will be entered separately.


      SIGNED this 27th day of September, 2019.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
